Case 3:11-cr-00012-RLY-CMM Document 474 Filed 08/10/20 Page 1 of 2 PageID #: 1543




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )     No. 3:11-cr-00012-RLY-CMM
                                                        )
  OSCAR RODRIGUEZ-RAMIREZ,                              ) -02
                                                        )
                                Defendant.              )

             Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

  Release pursuant to Section 603 of the First Step Act of 2018. Dkt. 471. Requests for

  compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That section prevents a court

  from modifying a sentence until "after the defendant has fully exhausted all administrative rights

  to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

  of 30 days from the receipt of such a request by the warden of the defendant's facility, whichever

  is earlier." The Court has held that the exhaustion requirement is not jurisdictional. See United

  States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020).

         Because Defendant's motion did not provide sufficient information to determine whether

  he had exhausted his administrative remedies, on June 17, 2020, the Court directed Defendant to

  file a notice addressing his attempts, if any, at exhaustion. Dkt. 472. The time for Defendant to

  provide additional information regarding his exhaustion efforts has passed, and he has not yet

  provided the requested information.

         Defendant failed to provide sufficient information from which the Court can conclude that

  he has exhausted his administrative remedies. And, when given the opportunity to provide

  information, he failed to do so. Moreover, the face of Defendant's motion does not show that he
Case 3:11-cr-00012-RLY-CMM Document 474 Filed 08/10/20 Page 2 of 2 PageID #: 1544




  is entitled to compassionate release under § 3582(c)(1)(A). Accordingly, his motion, dkt. [471],

  is denied without prejudice.1 Nothing in this Order, however, prohibits Defendant from filing a

  new motion for compassionate release.

          The clerk is directed to include this Court's form motion for compassionate release along

  with Defendant's copy of this Order.

          IT IS SO ORDERED.


         Date:          8/10/2020


  Distribution:

  Oscar Rodriguez-Ramirez
  Reg. No. 09982-028
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, IN 47808

  All Electronically Registered Counsel




          1
             In the motion, Defendant asked the Court to appoint counsel. The Court concludes that the
  interests of justice do not support appointing counsel at this time. If Defendant files a renewed motion, the
  Court will again evaluate whether to appoint counsel to represent him.

                                                       2
